             Case 1:19-cv-01410-ELH Document 156 Filed 11/02/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT OF MARYLAND

SAMUEL GREEN                                                   *

                  Plaintiff,                                   *

v.                                                             *        Case No. 1:19-cv-01410-ELH

AMF BOWLING CENTERS, INC.                                      *

                  Defendant.                                   *

*        *        *        *        *        *        *        *        *        *         *        *        *
                                    PLAINTIFF’S STATUS REPORT

         Plaintiff, Samuel Green, by his undersigned counsel, pursuant to the Courts Scheduling

Order, respectfully submits their status report and for reasons state:

     a) Whether discovery has been completed

     Discovery has been completed; however, the Defendant has not turned over specific

documents it agreed to turn over during the course of discovery. Specifically, Defendant agreed

to turn over its document retention policy. In an email dated October 30, 2020, defense counsel

indicated that “the document retention policy does not exist1”. Exhibit 1. This is in direct

contrast to the list of policies provided by defense counsel in her supplemental discovery. At the

request of Magistrate Judge Boardman, Defendants were ordered to provide a table of contents

of their operating manual. The table of contents has several polices, procedures and protocols,

indeed by the last date the policy was updated. Exhibit 2. Under the section “Legal”, there is a

policy called “Record Retention Policies and Procedures”.                            In undersigned counsel’s

September 11, 2020, correspondence to Judge Boardman, she requested that the Defendant

provide the same, and defense counsel represented to the Judge Boardman at a telephonic

conference that she would be producing same. Exhibit 3. Despite these representations, the

1
  This is defense counsels modus operandi in responding to Plaintiff’s request for discovery that was both related to
his claims and within the broad scope of discovery. The aforementioned will be discussed in a motion for sanctions
to be filed later with the court addressing similar conduct.
         Case 1:19-cv-01410-ELH Document 156 Filed 11/02/20 Page 2 of 4



document retention policy has not been produced, and now defendant and its counsel no falsely

state that the policy “does not exist”, to continue to impede and frustrate the discovery process.

    b) Whether any motions are pending

    Contemporaneously with the filing of this status report, Plaintiff will be filing a Motion for

Conference to have the court compel the defendant to turn over documents, it now falsely states

don’t exist. Moreover, Plaintiff intends on filing several motions prior to trial of this matter.

Specifically, Plaintiff intends on filing a motion to strike opinions of the defense expert, motion

in limine to exclude defense expert, motion for sanctions for violation of the discovery rules,

motions for spoliation of evidence, motion for partial summary judgment on liability, and second

motion to file an amended complaint. In addition, Plaintiff will be filing supplemental opinions

by its liability expert, Dr. Abraham, enhancing, but not changing the substance of his opinions,

based on belated documents provided by defense counsel during the course of discovery.

Plaintiff reserves the right to file additional pretrial motions in accordance with the pretrial

orders of this court.

    c) Whether any party intends to file a dispositive pretrial motion

    Plaintiff intends to file a motion for partial summary judgment.

    d) Whether the case is to be tried jury or non-jury and the anticipated length of trial

    Plaintiff has prayed a jury trial in this case. Plaintiff anticipates that trial will last three (3)

days; especially considering Covid-19 protocols.

    e) A certification that the parties have met to conduct serious settlement negotiations
       and the date, time and place of the meeting and the names of all persons
       participating therein

    Plaintiff herby certifies that the parties have conducted settlement negotiations but cannot

agree that they have been serious. On October 29, 2019, Plaintiff, through counsel, Kim Parker



                                                   2
         Case 1:19-cv-01410-ELH Document 156 Filed 11/02/20 Page 3 of 4



submitted a written demand to counsel for the Defendant. Defendant’s responded with an offer

that Plaintiff could not deemed to be a serious good faith attempt to settle the matter. On August

7, 2020, Plaintiff, submitted a counteroffer. On August 24, 2020, Defense counsel confirmed that

the Defendant was not interested in settlement of this case.

   f) Whether each party believes it would be helpful to refer this case to another judge
      of this court for a settlement or other ADR conference, either before or after the
      resolution of any dispositive pretrial motion

   Mediation is scheduled for November 18, 2020, with Magistrate Judge A. David Copperthite.

Based on the current posture defendant’s has taken regarding resolution of this case, Plaintiff is

not optimistic that the case can settle. Notwithstanding the foregoing, Plaintiff believes that it

may be helpful to participate in other settlement or ADR conferences in the future prior to trial.


   g) Whether all parties consent, pursuant to 28 U.S.C. § 636(c), to have a U.S.
      Magistrate Judge conduct all further proceedings in this case, either before or after
      the resolution of any dispositive pretrial motion, including trial (jury or non-jury)
      and entry of final judgment

   Plaintiff does not consent to have a U.S. Magistrate Judge conduct further proceedings

   h) Any other matter which you believe should be brought to the court's attention

None at this time.



                                              Respectfully submitted,

                                              __/s/ Jessie Lyons Crawford______________
                                              Jessie Lyons Crawford, Esq.
                                              Fed. Bar No.:68788
                                              THE LAW OFFICES OF JESSIE LYONS
                                              CRAWFORD, LLC
                                              2601 Maryland Avenue
                                              Baltimore, Maryland 21218
                                              O: 410-662-1230
                                              F: 410-662-1238
                                              E: attorneyjlcrawford@verizon.net


                                                 3
         Case 1:19-cv-01410-ELH Document 156 Filed 11/02/20 Page 4 of 4



                                              Kim Parker, Esquire
                                              THE LAW OFFICES OF KIM PARKER, P. A.
                                              Fed. Bar No.:23894
                                              2123 Maryland Avenue
                                              Baltimore, Maryland 21218
                                              T: 410-234-2621
                                              F: 410-234-2612
                                              E: kp@kimparkerlaw.com

                                              Counsel for Plaintiff

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY on this _2nd _day of _November 2020 a copy of the foregoing

Status Report was filed and served by electronic submission via CM/ECF, in accordance with the

Federal Rules of Civil Procedure and the Local Rules of the United States District Court for the

District of Maryland, to all counsel of record.



                                                      /s/ Jessie Lyons Crawford
                                                      Jessie Lyons Crawford




                                                  4
